221 B.R. 692 (1998)
In re ST. JOHNSBURY TRUCKING COMPANY, INC., Debtor.
ST. JOHNSBURY TRUCKING COMPANY, INC., Appellant and Cross-Appellee,
v.
Mitchell ADAMS, as Commissioner of the Massachusetts Department of Revenue, Appellee and Cross-Appellant.
Nos. 93 B 43136 (TLB), 97 Civ. 5450, 97 Civ. 6708 (JSM).
United States District Court, S.D. New York.
June 22, 1998.
Howard J. Berman, Ronald P. Cima, Greenberg, Taurig, Hoffman, Lipoff, Rosen & Quentel, New York City, for St. Johnsbury Trucking Co., Inc.
Donald J. Evans, Special Assistant Attorney General, Office of Massachusetts Attorney General, Thomas J. Nicholas, Counsel to the Commissioner of Revenue, Boston, MA, for Department of Revenue of Commonwealth of Massachusetts.

OPINION
MARTIN, District Judge.
On the appeal of St. Johnsbury Trucking Company from the order of the Bankruptcy Court overruling its objection to the priority tax claims of Massachusetts, the order of the Bankruptcy Court is affirmed for the reasons set forth in the thorough and well-reasoned opinion of Judge Conrad, which is reported at 206 B.R. 318 (Bankr.S.D.N.Y.1997).
On the appeal of the Commissioner of Massachusetts Department of Revenue, the decision of the Bankruptcy Court is also affirmed. Having reviewed the record, the Court agrees with the decision of Judge Conrad that Massachusetts could not withdraw its stipulation that the Debtor was entitled to a refund of the decal tax.
SO ORDERED.